Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trost, et al., US 2013/0211687 A1, in view of Rast, et al., US 2002/0105423 A1.
As per Claim 1, Trost teaches a braking device for a vehicle (¶ 25; brake assist device 1 of Figure 1), comprising: 
a(a) a brake pedal (¶¶ 69, 89, 93); 
b(b) a brake actuator (¶ 26); 
c(c) a control unit adapted to activate the brake actuator in dependence on the position of the brake pedal (¶ 69); 
d)d) wherein the brake actuator can be activated in dependence on a first signal (¶¶ 85, 88), and 
e(e) wherein the first signal contains information about a first characteristic of a preceding vehicle at least partially obscured by an obstacle (¶¶ 47-48). 
Trost does not expressly teach: f) that the braking device is adapted to receive the first signal from a stationary transmitter.   Rast teaches: f) that the braking device is adapted to receive the first signal from a stationary transmitter (¶¶ 35-36).  It would have been obvious to a person of skill in the art, at the time of the invention, to operate the braking device of Trost with multiple signal transmissions, as Rast teaches, in order to convey the present status of a host vehicle to other vehicles in the vicinity.
As per Claim 2, Trost does not expressly teach that the braking device is adapted to receive a second signal.  Rast teaches that the braking device is adapted to receive a second signal (¶¶ 35-36).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Trost does not expressly teach that the second signal contains information about a second characteristic of a preceding vehicle which is obscured by an obstacle.  Rast teaches that the second signal contains information about a second characteristic of a preceding vehicle which is obscured by an obstacle (¶ 40; e.g., “an event signal”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Trost does not expressly teach that the braking device comprises a means for displaying a warning and the means for displaying a warning is activatable in dependence on the second signal.  Rast teaches that the braking device comprises a means for displaying a warning and the means for displaying a warning is activatable in dependence on the second signal (¶ 40).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Trost does not expressly teach that the second characteristic is a braking deceleration above a second predetermined limit value and the first characteristic is a braking deceleration above a first predetermined limit value.  Rast teaches that the second characteristic is a braking deceleration above a second predetermined limit value and the first characteristic is a braking deceleration above a first predetermined limit value (¶¶ 34, 186).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Trost teaches a braking device for a vehicle (¶ 25; brake assist device 1 of Figure 1) comprising: 
(a) a brake pedal (¶¶ 69, 89, 93); 
(b) a brake actuator (¶ 26); 
(c) a control unit adapted to activate the brake actuator in dependence on the position of the brake pedal (¶ 69); 
(d) a means for displaying a warning (¶ 71; “an output screen”). 
Trost does not expressly teach: e) wherein the brake actuator and/or the means for displaying a warning can be activated in dependence on a third signal; f) wherein the third signal has an increased priority in a radio network, whereby signals with increased priority are transmitted in preference to other signals in the network, g) wherein the third signal contains information on a hazard level of a preceding vehicle.  Rast teaches: 
(e) that the brake actuator and/or the means for displaying a warning can be activated in dependence on a third signal (¶¶ 85, 88); 
(f) that the third signal has an increased priority in a radio network, whereby signals with increased priority are transmitted in preference to other signals in the network (¶¶ 182, 242); and 
(g) that the third signal contains information on a hazard level of a preceding vehicle (¶ 241; “swerve hazard”).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Trost does not expressly teach that the third signal is designed as a 3-bit signal.  Rast teaches that the third signal is designed as a 3-bit signal (¶ 180).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Trost does not expressly teach that the third signal is designed as a 4-bit signal.  Rast teach that the third signal is designed as a 4-bit signal (¶ 266).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Trost does not expressly teach that the hazard level contains information about falling below a first speed value, reaching a standstill, exceeding an absolute value of a first acceleration and/or exceeding an absolute value of a second acceleration.  Rast teaches that the hazard level contains information about falling below a first speed value, reaching a standstill, exceeding an absolute value of a first acceleration and/or exceeding an absolute value of a second acceleration (¶ 183).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Trost does not expressly teach that in the event of a communication failure a warning is displayed on the means for displaying a warning.  Rast teaches that in the event of a communication failure (¶ 274) a warning is displayed on the means for displaying a warning (¶¶ 317-320).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661